DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, claim 10,1 in the reply filed on 3/15/21 is acknowledged. Claims 13-20 are added, and claims 1-9 and 11-12 are cancelled. Thus, claims 11 and 13-20 are pending. These claims will be examined as follows.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	Claim 1 recites language such as “interfacing means” and “memory means”, thus invoking 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “compare said biometric information with said scanned digital information, verify if the result of said comparison exceeds a confidence index and, if it does, identify said user with certainty.” This fails to enable one of ordinary skill in the art to make or use the invention, because the “confidence index” is not defined in the specification. This language requires an undue amount of experimentation needed to make the invention.	The standard for enablement is whether the amount of experimentation needed is reasonable or unreasonable. Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916). Factors that may considered in this determination are the Wands factors. These include the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Several of these factors are pertinent here and demonstrate that the amount of experimentation is undue.	First is the breadth of the claims. The claims only recite a “confidence index”, which is a broad term. Confidence, in the context of these claims, may arise from many different sources, including, level of match between the biometric and stored exemplar, the nature of the transaction, the user’s history, and others. Applicant’s specification provides no guidance as to which, if any, of these areas might apply here.	The factor of the nature of the invention follows along similar lines. Just what “confidence” is supposed to mean is not elaborated upon in the disclosure. This also invokes the amount of direction provided by the inventor factor. With so little given by the disclosure, one of ordinary skill in the art would have to experiment with different outcomes and emphases to make or use the invention.	These issues inform the level of predictability as well. Depending on what Applicant or one of ordinary skill wants to emphasize in this index, the resulting invention will vary. The level predictability is low. 	Compare the instant disclosure with the disclosure of the cited art below. Section III-C-2 of the cited art below lays out the authentication in detail, specifying mathematical functions and relationships. These precise details of the disclosure ensure that one of ordinary skill in the art knows exactly what is required to make or use the invention. One must only follow the details as outlined, with little in terms of experimentation.2	Put together, these factors demonstrate that a significant amount of experimentation is required, and that experimentation may lead to different outcomes. As a result, one of ordinary skill in the art would find that the amount of experimentation is undue and unreasonable. The claims are not enabled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albahbooh, et al. (“A Mobile Phone as a Biometrics Authentication Method for an ATM Terminal”, published in the 2015 IEEE International Conference on Computer and Information Technology,3 herein Albahbooh).4	Regarding claim 1, Albahbooh teaches an identification device for identifying a user of an institution, said identification device comprising:	a fingerprint scanner (Section III: fingerprint or face recognition, see also Section IV-A);	an optical bar-code reader (Section III: QR code reader using the mobile phone’s camera);	interfacing means for receiving and sending out commands and data (Section III: the mobile phone);	memory means for storing a public key corresponding to a private key owned by the institution (Section II, third paragraph);	a processor (Section III: a mobile phone will necessarily have a processor);	an operating system, which, in association with said processor, is adapted to control said fingerprint scanner, said optical bar-code reader, said interfacing means and said memory means (Section III: a mobile phone will necessarily have an operating system that performs these functions), wherein said processor is adapted to:	receive data about the bar code of said user, said bar code having been obtained by encrypting with a private key of said institution a file containing personal information in digital format and biometric information in digital format about said user, said biometric information comprising at least one fingerprint of said user (Section III: second paragraph on right column);	extract said personal information and said biometric information from said bar code by means of said public key (Section III: second paragraph on right column, see also Section II, third paragraph);	obtain, from a personal information database of said institution, an identity record of the user associated with said personal information (Section III: second paragraph on right column, see also Section III-C);	receive scanned digital information about a fingerprint of said user, obtained by means of said fingerprint scanner (Section III: second paragraph on right column);	compare said biometric information with said scanned digital information, verify if the result of said comparison exceeds a confidence index and, if it does, identify said user with certainty (Section III-C).	Regarding claim 13, Albahbooh teaches the interfacing means comprises a USB port or a LAN network (Section III: the mobile network serves as a LAN).	Regarding claim 14, Albahbooh teaches said personal information comprises a first name and a surname of said user (Table 1: ATM ID card data, see also Section II: username).	Regarding claim 15, Albahbooh teaches said personal information comprises a customer code associated with said institution of said user (Table 1: PIN of user’s ARM card entered by user).	Regarding claim 16, Albahbooh teaches said personal information comprises banking information of said user (Section III-C-1).	Regarding claim 17, Albahbooh teaches said banking information comprises a bank account number (Section III-C-1).	Regarding claim 18, Albahbooh teaches said bar code is a two- dimensional one (Section III: QR code).	Regarding claim 19, Albahbooh teaches said bar code is within an SMS text or e-mail, or is printed on a plastic or paper medium (Section IV-C-2).	Regarding claim 20, Albahbooh teaches said bar code is a Data Matrix or QR code (Section III: QR code).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 Claim 12 was initially grouped with Group IV in the Restriction Requirement dated 1/21/21. However, as Applicant notes, claim 12 was dependent on claim 5, which was part of Group I. As claim 12 is now cancelled, this issue is now moot.
        2 It should be noted that the level of detail of the cited art is not necessarily the level required to enable the invention. However, the stark differences between the instant disclosure and the cited art illustrate the lack of direction given by the present disclosure.
        3 See 892 form for the full citation. In addition, a copy of Albahbooh is attached to this Office Action.
        4 In addition to the cited portions, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.